Citation Nr: 0603055	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1952 to May 1963.  The 
veteran died in February 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at an RO hearing in January 
1988.  This matter was previously before the Board and was 
remanded in May 1999 and October 2003.  

The issues of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 and 
the issue of entitlement to accrued benefits are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran died in February 1997; his death certificate 
lists the cause of death as respiratory arrest due to 
terminal metastatic cancer.

2.  The veteran was diagnosed with brain cancer in 1996.

3.  Terminal metastatic cancer/brain cancer was not 
manifested during the veteran's period of active duty service 
or within one year of his discharge from service, nor was his 
terminal metastatic cancer/brain cancer otherwise related to 
such service.

3.  During his lifetime, the veteran was service connected 
for post-traumatic stress disorder, rated as 100 percent 
disabling from January 1995.

4.  Available records do not show that the veteran was 
exposed to radiation during his active duty military service.

5.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or any 
service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a March 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  Additionally, the 
letter directed the appellant to let the RO know if there was 
any other evidence or information that she thought would 
support her claim and explicitly told her to submit any 
relevant evidence in her possession.  The Board believes that 
such communications satisfy the requirements of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
extensive VA treatment records and a death certificate.  It 
appears that the RO has made every reasonable attempt to 
locate and obtain any available service records from any 
available source.  It is unfortunate, but it appears that the 
veteran's records were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  The record shows 
that the RO also attempted to obtain any available records 
from other sources, including the service department and the 
actual medical facilities identified by the veteran and his 
widow.  However, no records were available at any of these 
locations.  Under the circumstances, the Board must conclude 
that the RO has fully met the duty to assist the appellant in 
this case and that no useful purpose would be served by 
further delaying appellate review for any additional searches 
for available records.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.

As such, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  As the record contains a death certificate and 
VA treatment records showing that the veteran's fatal brain 
cancer was not diagnosed until over 30 years after the 
veteran's discharge from active duty service, the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as respiratory arrest due 
to terminal metastatic cancer.  At the time of the veteran's 
death, service connection had been established for PTSD, 
rated as 100 percent disabling from January 1995.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
brain cancer or metastatic cancer during service or for many 
years thereafter.  The veteran's service medical records are 
void of reference to brain cancer or metastatic cancer.  
Post-service private medical records are negative for 
treatment of any brain cancer or metastatic cancer until 
1996, more than 30 years after separation from active duty 
service.  

The Board now turns to the appellant's contention that the 
brain cancer which metastasized and caused her husband's 
death was a result of his exposure to ionizing radiation 
during active duty service.  Service connection for diseases 
that are claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are 
certain types of cancer that will be presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established, as held 
by the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  A "radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the medical evidence of record 
shows that the veteran died from brain cancer.  Thus, he died 
as a result of a presumptive condition listed in 38 C.F.R. 
§ 3.309(d); however, the presumptive provisions are not 
applicable to veterans who did not participate in a 
"radiation-risk activity" as defined by the regulation 
cited above.  The evidence of record does not show that the 
veteran participated in testing involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan from August 6, 1945 to July 1, 1946; or 
was interred as a prisoner of war (or service on active duty 
in Japan immediately following such internment) during World 
War II.  Thus, the record does not demonstrate that the 
veteran participated in a "radiation-risk activity" and the 
presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311 a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogeneic disease, such as brain cancer, can establish 
service connection if the medical evidence of record shows an 
etiological relationship between such exposure and the 
radiogenic disease.  

The veteran's VA treatment records indicated possible 
exposure to radiation in service.  As a result, the RO made 
diligent attempts to determine if the veteran was exposed to 
radiation during service and, if so, the approximate 
cumulative dose of such radiation exposure.  As noted above, 
the veteran's service medical records appear to be fire-
related.  Thus, there is no DD Form 1141, Record of Exposure 
to Ionizing Radiation, of record for the veteran.  
Nevertheless, the RO has made diligent attempts to secure any 
records documenting any possible radiation exposure for the 
veteran.  

To this end, the RO contacted the Defense Threat Reduction 
Agency (DTRA) in June 2000 requesting information on the size 
and nature of any possible radiation exposure dose for the 
veteran.  In July 2000, the DTRA responded to the RO's 
request by noting that it did not have any records related to 
the veteran and directed the RO to check with HQ Air Force 
Medical Operations Agency (HQ AFMOA/SGOR).  The RO contacted 
the HQ AFMOA/SGOR to request any records related to the 
veteran, and in June 2001, the HQ AFMOA/SGOR responded and 
stated that they had researched all information available to 
them for records of occupational radiation exposure 
monitoring and they found no record of external or internal 
exposure data for the veteran.  The letter also noted that 
they had checked with the Air Force Safety Center and they 
reviewed all available medical and personnel records from the 
NPRC and they had no recommendation for any occupational 
radiation dose for the veteran.  Thus, there is no persuasive 
evidence of record showing that the veteran was exposed to 
ionizing radiation during active duty service.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's brain cancer was manifested during service, or that 
it was manifested within one year of his discharge from 
service, or that it was otherwise related to his military 
service, including to exposure to ionizing radiation.

As noted earlier, the veteran's service-connected disability 
was PTSD.  The appellant's basic contention is that the 
veteran's PTSD  somehow caused the veteran's death by making 
him unwilling/unable to accept medical treatment for his 
fatal brain cancer.  However, there is absolutely no medical 
evidence of record to show any etiological relationship 
between the veteran's service-connected PTSD and his fatal 
brain cancer.  None of the extensive VA treatment records for 
the veteran's PTSD and his fatal cancer suggest a link 
between the two ailments.  The Board sympathizes with the 
appellant's contentions, but the preponderance of the 
evidence is against a finding that the veteran's service-
connected PTSD was a contributory cause of death.  38 C.F.R. 
§ 3.312.  

In summary, there is no evidence that the veteran's fatal 
brain cancer was related to his active duty service and there 
is no evidence that the veteran's service-connected PTSD was 
a contributory cause of death.  As such, entitlement to 
service connection for the cause of the veteran's death is 
not warranted.  In reaching this determination, the Board in 
unable to find such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  To this extent, the appeal 
is denied.


REMAND

As noted above, the appellant has applied for entitlement to 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318.  DIC benefits may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2005).  If the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  The Board points 
out that, in January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 
(Fed. Cir. 2003) (NOVA II), the Federal Circuit observed that 
VA had determined that the "entitled to receive" language 
under 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, are not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 5, 2005).  Here, 
the appellant filed her claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 prior to January 21, 
2000.  Accordingly, entitlement on a hypothetical basis must 
be considered.  Although the Board remanded this issue for 
such consideration in May 1999, the record does not clearly 
show consideration of the hypothetical theory of entitlement. 

Moreover, the Court in Rodriguez also held that VA's duty to 
assist in such claims included providing specific notice to 
the claimant of any information and evidence not of record 
that is necessary to substantiate a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.  Here, although the March 
2004 VCAA letter to the appellant informed her of what the 
evidence must show in order to establish entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, it did not 
specifically inform her of any information and evidence not 
of record that was necessary to substantiate a claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
under the hypothetical entitlement theory.

The issue of entitlement to accrued benefits was deferred by 
the RO in the March 1997 rating decision, and although the 
statement of the case and supplemental statements of the case 
continue to list this issue, it is unclear whether there has 
been a formal rating decision actually adjudicating that 
issue.  At any rate, the reasons for any denial of accrued 
benefits have not been clearly articulated in any 
supplemental statement of the case.  Appropriate action is 
therefore necessary before the Board may proceed with 
appellate review of this issue. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and REMAND this case for the 
following actions:

1.  The RO should issue an appropriate 
VCAA letter informing her of any 
information and evidence not of record 
that is necessary to substantiate a claim 
for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory, as well 
as informing the appellant of VA's 
statutory duty to assist the appellant 
under the VCAA and her duty to furnish 
and/or identify evidence.  In this 
regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After allowing for appropriate 
response time to the above letter, and 
after completion of any additional 
development deemed necessary, the RO 
should review the expanded record and 
consider the issue of entitlement to 
Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318, 
to include the hypothetical theory of 
entitlement.  If this issue remains 
denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case. 

3.  With regard to the accrued benefits 
issue, the RO should document for the 
claims file any adjudication of this 
claim and should furnish the appellant 
and her representative with an 
appropriate supplemental statement of the 
case detailing the reasons for the RO's 
determination as to this issue. 

After completion of the above and after affording the 
appellant and her representative an opportunity to respond to 
any supplemental statement of the case issued by the RO, the 
case should be returned to the Board for appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


